DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I drawn to a battery enclosure in the reply filed on 12/03/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	Specification
The disclosure is objected to because of the following informalities: 
[0030] of the instant specification, “crossbeamscrossbeams” should read “crossbeams”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi et al. (US 2019/0237720 A1-hereinafter Lucchesi) in view of Schmidt et al. (DE 2018/120268 A1; US Equivalence cited and used US 2021/0170853 A1-hereinafter Schmidt).

Regarding claim 1, Lucchesi teaches a battery enclosure for a battery of a vehicle system, the battery enclosure comprising:
	a bottom panel (Lucchesi Figure 1, base member 100) comprising:
		a first reinforced thermoplastic composite sheet (Lucchesi [0037] the base member can be made of a variety of material including reinforcing fibers with thermoplastic resin material);
		one or more structural ribs formed of thermoplastic material to distribute weight (Lucchesi Figure 2A, [0032-0033] ribs or channels can be formed in the case member 100; the phrase to distribute weight is an intended use limitation for the structural ribs);
		and a first attachment member positioned at a perimeter of the bottom panel (Lucchesi [0035] base member 100 also includes a flange 120 surrounding a periphery of the base member and can be coupled to the cover member 200 and will read as the first attachment member);
	a top panel to enclose cells of the battery when coupled to the bottom panel (Figure 1 cover member 200 [0035] base member 100 and cover member 200 form an enclosure housing the cell), the top panel comprising:

		one or more crossbeams coupled to an inner surface of the top inner cover (Figure 3B below, surface features 210 having ribs or channels wherein sidewalls 210a and 210b are formed;
		
    PNG
    media_image1.png
    125
    142
    media_image1.png
    Greyscale

		
and one or more outer covers (Figure 1 lattice support structure 300).

Lucchesi fails to teach wherein the outer covers have an outer flange having a second attachment member included therein to releasably couple to the first attachment member;
a structural honeycomb;
and an inner flange to retain the top panel in position where the one or more outer covers are secured to the bottom panel.



Therefore, it would have been obvious to a skilled artisan as of the effective filing date to substitute the lattice support structure 300 of Lucchesi for the reinforcement element 4 of Schmidt such that the battery is reinforced with the reinforcement member so as to absorb impact energy and protect the battery within the casing. This substitution would read on the outer cover having a structural honeycomb, an outer flange having an attachment member that can be releasably coupled to the first attachment member (the reinforcement element can be welded or clamped, the clamping of the reinforcement member can be clamped to the flange portions of the base member 100 and cover member 200), and an inner flange to retain the top panel when the outer cover is secured to the bottom and top panels. The reinforcement member of Schmidt is used similarly as the lattice support structure of Lucchesi therefore the substitution is obvious and would yield predictable results.  All of these limitations would be taught and are obvious to a skilled artisan in view of Lucchesi and Schmidt. 
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 2, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi further teaches wherein the one or more crossbeams comprise a third reinforced thermoplastic composite sheet and integrally formed thermoplastic support ribs (Lucchesi Figure 3B, surface features 210 having ribs or channels wherein the sidewalls 210a and 210b are formed; [0049] cover member 200 can be made of a variety of material including reinforcing fibers in a thermoplastic resin; the crossbeams are an extension of the cover/ are integrally formed and is made of the same thermoplastic material of the cover).

    PNG
    media_image2.png
    325
    371
    media_image2.png
    Greyscale


Regarding claim 3, modified Lucchesi teaches all the claim limitations of claim 2. Lucchesi further teaches wherein the first reinforced thermoplastic composite sheet, the second reinforced thermoplastic composite sheet, and the third reinforced thermoplastic composite sheet comprise an identical thermoplastic material (Lucchesi [0037] and [0049], the base member/cover member can be made of a variety of material including a reinforcing fibers in a thermoplastic resin, the crossbeams are an extension of the cover/ are integrally formed and is made of the same thermoplastic material of the cover, therefore, the cover, base and crossbeams can all be made of the same thermoplastic material).


Regarding claim 4, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi further teaches further comprising a longitudinal beam coupled to the bottom panel, and wherein the longitudinal beam and the one or more crossbeams define a plurality of positions to receive the cells of the battery (Lucchesi Figures 2A and 3B, [0032-0033] ribs or channel can be formed in the base member 100).


    PNG
    media_image2.png
    325
    371
    media_image2.png
    Greyscale



Regarding claim 5, modified Lucchesi teaches all the claim limitations of claim 4. Lucchesi further teaches wherein the longitudinal beam is formed of a reinforced thermoplastic composite (Lucchesi [0037] the base member can be made of the reinforcing fibers in a thermoplastic resin and is the same material that would be used for the longitudinal beam).


	Regarding claim 7, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi further teaches the first reinforced thermoplastic composite sheet is reinforced with at least one of glass fibers or carbon fiber (Lucchesi [0040] and [0049] reinforcing fibers of the base member can include carbon fibers, glass fibers, etc.).

Regarding claim 8, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi further teaches wherein the one or more crossbeams and the first attachment member are integrally formed onto the first reinforced thermoplastic composite sheet (Lucchesi Figure 2A [0032-0033] ribs or channels can be formed in the base member 100; cross beams are integrally formed with the base member).
	
Regarding claim 9, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi further teaches wherein the top inner cover and the bottom panel each further comprise an electromagnetic interference shielding layer and a fire resistant layer (Lucchesi [0067-0067] the composite battery enclosure can incorporate electromagnetic shielding properties to inhibit any undesired electrical interference between the battery and the other components of the vehicle; [0037 and 0049] glass fibers can be used in the reinforcing fiber for the cover and base members, glass is non-flammable so it can have fire resistant properties).

Regarding claim 10, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi further teaches wherein the one or more crossbeams are coupled to the top inner cover by at least one of: hot plate welding; infrared welding; ultrasonic welding; vibration welding; friction welding; bonding; or structural fasteners (Lucchesi Figure 4D, [0046] cover member 200 and base member 100 have 


    PNG
    media_image3.png
    361
    817
    media_image3.png
    Greyscale

Regarding claim 11, modified Lucchesi teaches all the claim limitations of claim 1. Schmidt further teaches wherein the one or more outer covers are coupled to the top inner cover at a perimeter of the top inner cover (Schmidt Figure 1, [0042] the reinforcement element covers the top to the bottom portion of the battery box; can be applied to the perimeter of the upper layer as the lattice support structure of Lucchesi does). Through the modification, the reinforcement element would cover the region around the perimeter of the battery enclosure and can be coupled to the top inner cover. Alternatively, a skilled artisan could rearrange the reinforcement element to cover the perimeter of the top cover as the lattice structure of Lucchesi does this and through the substitution would also cover the same perimeter of the battery enclosure.
The mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 12, modified Lucchesi teaches all the claim limitations of claim 11. Schmidt further teaches wherein the structural honeycomb is positioned around the perimeter of the battery box to protect an internal compartment of the battery box from impacts (Schmidt [0037]) and wherein the honeycomb structure of the reinforcement element can be selected based on a defined limit load requirement (Schmidt [0064]; Schmidt claims a cold worked steel is used for the reinforcement member but additional materials are envisioned). Therefore, the honeycomb structure can be formed of many different materials and since the battery of Lucchesi is made of a thermoplastic material, a skilled artisan could easily envision the honeycomb structure to be made of the same thermoplastic resin material.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Regarding claim 13, modified Lucchesi teaches all the claim limitations of claim 1. Schmidt further teaches wherein the bottom panel comprises an integrated seal around the perimeter of the bottom panel that seals an internal space of the battery enclosure when the bottom panel, top panel, and one or more outer covers are coupled together (Lucchesi [0048] in addition to the sealing of the flanges of the cover and base members, a sealing member can extend around the periphery of the enclosure to seal and prevent fluid from entering or exiting the cells).

Regarding claim 14, modified Lucchesi teaches all the claim limitations of claim 1. Schmidt further teaches wherein the one or more outer covers are integrated with the top inner cover (Schmidt Figure 1). Through the modification in claim 1, the reinforcement element would cover and would be integrated with the top inner cover of Lucchesi. The addition of the cover can be added to prevent dust 
“The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).”


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lucchesi et al. (US 2019/0237720 A1-hereinafter Lucchesi) in view of Schmidt et al. (DE 2018/120268 A1; US Equivalence cited and used US 2021/0170853 A1-hereinafter Schmidt) as applied to claim 5 above, and further in view of Wynn et al. (US 2020/0152935 A1-hereinafter Wynn).	

Regarding claim 6, modified Lucchesi teaches all the claim limitations of claim 1. Lucchesi fails to teach wherein the longitudinal beam comprises integrally formed attachment points for components of the battery.

Wynn discloses battery packs. Wynn teaches of cross members 110 providing structural support for the frame and having an attachment area for battery module components to be seated and attached with the frame (Wynn [0022] and [0030] and Figures 4 and 5; components such as control, cooling etc.).
Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate an attachment area as taught by Wynn on the longitudinal beam as battery components such as cooling mechanisms, wires, controls can be attached and kept in place within the battery enclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727